IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT ()F MARYLAND

JAMAHL RICE, t *
Piaintirf . *
v ` * civil Acrion No. RDB-i 8-600
DR. ASHRAH, er al. *
Defendants *
. *=e=*
MEMoRANDUM oPINIoN

 

Self-represented plaintiff Jamahl Rice filed the above-captioned civil rights action alleging
that Defendants have been deliberately indifferent to his medical needs. ECF No. l. Three of the
four Defendantsl have filed a Motion to Disrniss or, in the Alternative, Motion for Summary
Judgment, and Plaintiff has responded ECF Nos. 16, 25. Defendants have also filed a
Supplemental Motion to Dismiss. ECF No. 32.

The matter is now ripe for review. The Court finds a hearing in these matters unnecessary.
See Local Rule 105.6. For the reasons that follow, Defendants’ dispositive Motion, construed as
a Motion for Summary Judgment, is GRANTED. Defendants’ Supplemental Motion for Summary

Judgment is terminated as moot.

 

lThe other Defendant, identified by Plaintiff only as “x-ray radiologist” (ECF No. l at l), was'not able to be served
given the lack of information Plaintiff provided about this individual. In any event, the allegations in the Complaint
fail to articulate a claim against the “x-ray radiologist.” See ECF No. l at 4-5 (stating that Dr. Ashraf sent Plaintiff to
get an x-ray on January 16, 2018, that Plaintiff received the x-ray, and that three days later “[t]he doctor told me he
saw it said ‘no change.”’). For the first time in his Response in Opposition, Plaintiff states that the “x-ray radiologist
was incorrect” in saying that Plaintiff did not have a dislocated shoulder based on his or her reading of the January
15, 2018 x-ray, because an x-ray taken two months later at the hospital determined that the shoulder was dislocatedl
ECF No. 25 at 4-5. Assuming that this is the basis of Plaintift"s claim against the x-ray radiologist, it does not amount
to a prima facie legal claim. Setting aside the unacknowledged possibility that Plaintiff`s shoulder was not fully
dislocated in January but became dislocated during the two months before he went to the hospita|, the claim fails
because Plaintiff fails to does not suggest that this erroneous reading amounted to malpractice, much less that
radiologist acted with the requisite mental state to support a constitutional claim of deliberate indifferencel
Accordingly, the x-ray radiologist shall be dismissed from this action.

BACKGROUND

A. Plaintiff’s Complaint

Plaintiff, an inmate housed at North Branch Correctional Institution, filed this action on
February 1-9, 2018. ECF No. l at 4', see also Houston v. Lack, 487 U.S. 266, 270-72 (1988) .
(discussing prison mailbox rule). He alleges that he dislocated his left shoulder on January 15,
2018. Id. The following day, he saw Defendant Doctor Ashraf, who ordered that Plaintiff undergo
an x-ray. Id. Plaintiff states that he “was not given any results” following the x-ray procedure On
January 19, 2018, Plaintiff was informed that the x-ray revealed “no change” when compared with
a previously-taken x-ray and thus Plaintiff had was not “sent to the hospital yet or given any pain
medication.” Id.z Plaintiff reports that the refusal to send him to the hospital or provide him with
pain medication remained ongoing as of his filing of this instant Complaint on February 19, 2018.
Id. Plaintiff also asserts that Defendants have failed to comply with the instructions of` an
emergency room doctor “to follow up with an orthopedic surgeon,” though he does not provide
details about this'instruction (such as when it was issued, the identity of the doctor, the time frame
for follow»up, etc.). Id. at 5

Plaintif`f, Who reports that he has “had 5 surger[ies] to correct this problem [of shoulder
dislocations]” complains that medical providers are refusing to treat him because they claim he is
deliberately dislocating his shoulders ld. at 4-5. In particular, he states that Defendant Doctor
Joubert-Curtis told other prison medical staff “to never see [Plaintiff] for this problem” because

the problem is self-inflicted, and that Defendant Nurse Pierce “told [him] to live with it” and that

 

2 Throughout this memorandum opinion, the Court has modified the some of the capitalization when quoting from
Plaintiff’s filings in order to conform with ordinary writing convictions These capitalization modifications are not
otherwise acknowledged, though all other modifications are acknowledged

2

medical providers “were not going to keep sending [him] out” to the hospital to address his
recurring shoulder dislocations. Id.

Plaintiff complains that the untreated dislocation is causing him pain that is preventing him
from being able to sleep. Id. at 5. He also states that he is depressed because he feels he is being
treated unfairly by the medical staff. Id.

In addition to the issue of his shoulder dislocation, Plaintiff states that he suffers from
Hepatitis C and is receiving inadequate treatment for this condition Id. Specifically, he claims

The state knew about this [diagnosis of Hepatitis C] for 5 months now[.] I have

high levels with a swollen liver[;] not once has a doctor check on me to see if my

liver is still swollen [or] if my levels got higher. . . . l have been having hot cold

sweats, fever, fatigue, nose bleeds and my organs ache at night.
Id.

B. Defendants’ Exhibits

§ 11 Shoulder Injury

In support of their dispositive Motion, Defendants have submitted Plaintiffs medical
records,' dating back to Septernber 2017. ECF No. 16~3. Defendants have also included an entry
in Plaintiff’s medical history dated June 16, 2017, that summarizes Plaintiff’ s history of “recurrent
bilateral shoulder dislocations” including eight dislocations between November 2016 and June
2017. Id. at 3. lt was also noted that, during his two prior terms in prison collectively totaling 23

months’ imprisonment, Plaintiff suffered 12 dislocations and underwent 3 “ORIF” or open

reduction surgical procedures3 Id. at 3.

 

3 According to Johns Hopkins Medicine’s Online Health Library,

Open reduction and internal fixation (ORIF) is a type of surgery used to stabilize and heal a broken
bone. . . . During an open reduction, orthopedic surgeons reposition the pieces of your fractured
bone surgically so that your bones are back in their proper alignment. In a closed reduction, a
doctor physically moves the bones back into place without surgically exposing the bone.

3

The June 16, 2017 entry further stated

Pt admitted on 6/12/17 to being caught checking opioid pain medications in DOC

around 2009. As per previous visit by ortho on-site, pt has a chronic sublaxation[4]

which is manipulated by the patient for secondary gain, (i.e., to go to hospital or to

get a narcotic). Per note from 9/13/11, patient was caught self-applying tourniquet

to cause edemafloss of circulation to lef"t arm s/p left shoulder surgery. ln note from

11/7/11, Dr. Hassan was contacted _about further surgery. The patient told a

provider that he could dislocate his shoulders at-will. Dr. Hassan, in note from

11/7/11, recommended no further surgery as surgery cannot prevent voluntary

shoulder dislocations. . . . Pt seen by nursing, custody previously not wearing sling

as advised.

Id. (emphasis omitted).

On September 1, 2017, Plaintiff was transferred from the Department of Corrections’
Metropolitan Transition Center (MTC) infirmary to the University of Maryland Medical Center
(UMMC) for a treatment of a left shoulder dislocation, which Plaintiff had been suffering from for
several Weeks. Id. at 6-8. At UMMC, Plaintiff’s “shoulder was reduced under sedation.” Id. at
10.

Plaintiff was discharged from UMMC the same day. Ia’. Prison health providers reported
that Plaintiff’s discharge note from the hospital stated that “patient [l]igaments are not strong
enough to keep the shoulder in joint. Patient is to keep his shoulder in the sling and to avoid

exercise.” Id. Plaintiff Was monitored in the infirmary for a day following his discharge but voiced

no concerns Id. at 12.

 

lnternal fixation refers to the method of physically reconnecting the bones. This method uses
special screws, plates, wires, or nails to align the bones correctly. This prevents the bones from
healing abnormally. The entire operation usually takes place while you are asleep under general
anesthesia

Arm Fracture Open Reduction and lnterna| Fixation, available at https://www.hopkinsmedicine.org/healthlibrary/
test _procedures/orthopaedic/arm_fracture_open_reductiong_and_internal_fixation_l35,31l (ernphasis in original)
(last visited Apr. 1, 2019).

4 A subluxation is a partial dislocation and describes the condition where “the head of the upper arm bone (humerus)
is partially out ofthe socket (glenoid).” George S. Athwal, American Academy of Orthopaedic Surgeons, Dislocated
Shoulder, available ar https://orthoinfo.aaos.org/en/diseases--conditions/dislocated-shoulderf (last updated Oct.
2017). A dislocation describes the condition where the humerus bone is completely out of the socket. Id.

4

Later the same month, Plaintiff was in the MTC infirmary with a left shoulder dislocation
and repeatedly demanded that he be prescribed oxycodone for his pain. Id. at 15-18. Medical
providers told him that his condition did not warrant oxycodone, and that his existing prescriptions
for Tylenol-codeine and Ultrarn5 were adequate to address his pain. Id.

Plaintiff" s medical records indicate that in late September and early October 2017 prison
medical providers'were having difficulty getting outside orthopedic specialists to treat Plaintiff
due to his history With multiple providers and the risk of serious complications based on Plaintiff"s
numerous past procedures Ia'. at 19-22, 25. For example, on September 28, 2017, Plaintiff had a
Scheduled appointment with an orthopedic specialist at Johns Hopkins Hospital (JHH) regarding
his dislocation; however, the provider did not treat Plaintiff and instead advised that Plaintiff be
returned to UMMC, where his recent reduction had been performed Id. Notes from September
28 stated that Plaintiff continued to cause problems to his shoulders by ignoring post-surgical
instructions regarding movement and exercise, and that he was frequently observed without his
arm sling. Ia'. at 19, 21, 34.

On October 16, 2017, an x-ray was taken of Plaintiff’ s left shoulder at Towson Orthopedic
Associates; the evaluating doctor indicated that it was impossible to tell what caused the serious
instability in Plaintiff’s arm and opined that an open reduction would likely be necessary “to get
his should back in[to]” place. Id. at 36-37.

On October 22, 2017, while attempting to take a shower, Plaintiff called for help and was

discovered on the bathroom floor. Plaintiff reported that he had fallen. Ia’. at 42-43. Someone

 

5 'I`ramadol is an opiate analgesic that “is used to relieve moderate to moderately severe pain.” U.S. Nat’l Library of
Medicine MedlineP|us (hereinatter “MedlinePlus”), Tramaa’ol, available at
https://medlineplus.gov/druginfo/meds/a69501l.html (last visited Apr. l, 2019). Ultram is one of the brand names
for this drug. Ia’.

called 911.and Plaintiff was taken to JHH. Id. at 43»45. At JHH, Plaintiff underwent a closed
reduction on his right shoulder before his right arm and shoulder were “placed into a sling & Swath
which the patient should maintain at all times.” Id. at 46-47. lt Was noted that the left shoulder
was “not amenable to closed reduction” and recorrnnended that Plaintiff follow up with UMMS
about surgical options Id. at 46. Doctors at JHH performed CT scans and x-rays on Plaintiff`s
shoulders and surrounding areas (e.g., spine, humerus bones, etc.). Id. at 48-53. Both shoulders
were noted to be subluxed, but the images were reported to be substantially similar to images from
earlier years. Ia’. at 50-53.

Once Plaintiff returned to the MTC infirrnary, providers noted Plaintiff’ s bilateral shoulder
subluxation “with degenerative changes & chronic Hill-'Sachs deformity,” observed that Plaintiff
was wearing an arm sling, and planned to resume the same treatment plan as before Plaintist
October 22 fall. ]a'. at 54-56. On October 26, 2018, it was noted that Dr. Craig Mathew of St.
Joseph Hospital was willing to perform a procedure on Plaintiff s left shoulder provided that
Plaintiff undergo an l\/IRI; a consultation request for that MRI was placed Id. at 58. However,
Plaintiff s medical records also reported that multiple other orthopedic surgeons were unwilling to
perform the procedure because they believed he should see the surgeon who performed surgery
“on the same joint, in 2009.” Id.

On October 27, 2017, Plaintiff reported that a correctional officer pulled his right arm and
dislocated it, but an x-ray was performed on the arm a few days later and revealed no change from
the X-ray taken at JHH on October 23, 2017. Id. at 60, 63, 66.

Between November 2 and November 15, 2017, Plaintiff was housed at the infirmary at
liastem Correctional Institution (ECI). Ia'. at 89. During his time there, Plaintiff “admitted to [a]

provider that in the past he would intentionally dislocate his shoulder but stopped d[o]ing that after

his surgeries and due to the chronic pain and restrictive movement.” Id. at 66. Despite the results
of the x-ray indicating that Plaintiff’s right shoulder was unchanged compared with the October
27 incident, Plaintiff continued to insist that his right shoulder had been dislocated by the
correctional officer and requested that the shoulder be reduced Id. at 68, 74, 83, 85. He was
informed that “on[-]site reduction is not medically indicated due to [his] excessive history of
dislocation and repair.” Id. at 68, 74.

During the roughly two weeks that he was at the ECl infirmary, Plaintiff was observed on
several occasions without his sling(s). Id. at 72, 79. On several occasions, Plaintiff attempted to
reduce the shoulder himself (by hanging his shoulder against the wall) despite being instructed not
to do so. Id. at 72, 74, .76, 83. Although he was already prescribed pain medication including
Tylenol-codeine, he repeatedly demanded specific pain medication such as oxycodone and, on
some occasions, refused the medication that he was offered Id, at 69, 79, 85. He was frequently
reported as being belligerent to staff and refused to be evaluated on multiple occasions ]d. at 72,
74, 76, 80

On November 16, 2012,'an MRI was performed on Plaintiff"s left shoulder, as requested
by Dr, Mathew. Id. at 91 -92. Notes from the MRI report that Plaintiff appeared to have a “mild
inferior subluxation of the humeral hea ” and characterized this inferior subluxation as “chronic.’_’
Id. at 92. Defendants have omitted Plaintiff’s medical records from November 17, 201'ir through
December 21, 2017, and it is unclear if Dr. Mathew performed surgery on Plaintiff’s left shoulder.

On December 21, 2017, Plaintiff was housed at Jessup Correctional lnstitution. He fell in
the shower, causing his left shoulder to be displaced Id. at 93. Plaintiff was taken to Bon Secours
Hospital (BSH) where he underwent an unsuccessful closed reduction on his left shoulder, was

prescribed Percocet for pain, and was instructed to follow-up with an orthopedic surgeon in a week

with a pending order for an open reduction of the left shoulder. Id. at 93, 98-100, 108. Plaintiff
was returned to Jessup Correctional lnstitution/Jessup Regional Hospital (JRH) for observation,
where the medical notes made repeated reference to his history of recurrent shoulder dislocations
with providers noting that they suspected the problems were self-induced and for the purposes of
getting narcotics or other secondary gain. la’. at 95, 100, 106, 110. Notes in Plaintiff’s medical
record also referenced Plaintiff’s failure to wear his sling at all times contrary to instructions his
demands for increased pain medicine, and his belligerence with medical staff. Id. at 100, 105, 112.

` On January 4, 2018, Plaintiff underwent a successful closed reduction of his left shoulder
at BSH. Ia’. at 115-16. Plaintiff informed the surgeon that his shoulder had dislocated because he
was trying to do a push-up. Id. at 116. According to the surgeon’s notes of the procedure, “the
arm was manipulated [reduced] and was rotated freely. After this, C-arrn was used and then l
manipulated the shoulder again. The shoulder itself does not come out.” Ia'. Plaintiff was returned
to JCl/JRH the same day, where a provider noted that Plaintiff “is very capable of dislocatingl his
shoulder at will as we have seen multiple times.” ]a’. at 117. He was prescribed Tylenol-codeine
and instructed to wear his sling at all times Id.

The following day, Plaintiff was transferred to the infirmary at Western Correctional
lnstitution (WCI),6 where he reported that his left shoulder had dislocated again at some point
before he arrived there. Ia’. at 119-123. On the morning of January 6, 2018, prison medical
providers unsuccessfully attempted to put Plaintiffs left “shoulder back in place,” before he was
taken to the local emergency room at Westem Maryland l-Iealth System (WMHS) where a

reduction was performed ld. at 125-28. lie returned to WCl the same day. Id. at 127-28, l33.

 

6 Based on notes in the medical record, it appears that Plaintiff’s ultimate destination was North Branch Correctional
lnstitution, which is located less than a mile away from WCl. l~lowever, Plaintiff was temporarily housed at WCI
infirmary for a post-surgical monitoring period Id. at 123.

On January 8 or 9, 2018, Plaintiff was transferred from WCl to NBCI. ld. at 134, 136.
However, upon arrival, Plaintiff complained of “left shoulder trauma that just occurred while he
was transferred to NBCl.” ld. at 136. Plaintiff requested that he be provided with Tramadol for
pain; Defendant Dr. Mahboob Ashraf informed Plaintiff that he “will get pain medication but not
Tramadol.” lal. at 142 (some capitalization altered). On January 9, 2018, Plaintiff`s left shoulder
was x-rayed on Dr. Ashraf’s orders Ia’. at 139-40. The radiologist reported that “[t]here is inferior
subluxation of humeral head and shoulder joint. There are two metallic screws in glenoid. There
is no evidence of an acute fracture.” Id. at 140. The radiologist also reported that the subluxation
was unchanged compared with an x-ray of Plaintiff`s left shoulder taken June 6, 2017. Ia'.

On January 10, 2018, Dr. Ashraf submitted a non-forrnulary drug request for Plaintiff to
receive Gabapentin7 for pain for 30 days ld. at 145-46.g Also on January 10, Plaintiff was to
receive an injection of Toradol for pain, but he informed providers that he was allergic to the
medication. lai at 148. `

On January 11, 2018, Plaintiff was again taken to WMHS where another closed reduction
of his left shoulder was performed, and he was returned to NBCl the same day. ld. at 153, 156.
He was instructed by medical providers at WMHS to take Motrin as needed for pain. Ia’. at 153.
No new medications were prescribed, nor did WMHS providers write a prescription for any
medication that Plaintiff had been taking. ]d. at 154-55. After returning to NBCI, Plaintiff
complained of shoulder pain but refused to take Motrin, insisting that he was supposed to be given

Ultram or a stronger pain medication. ld. at 156.

 

7 Gabapentin can be used to treat seizures and certain types of physical pain. MedlinePlus, Gabapentr`n, available at
https:f/medlineplus.gov/druginfofmeds/a694007.htm| (last visited Apr. l, 2019). Neurontin is one of the brand names
for this drug. ]a'.

3 Ashraf submitted a request for a two-week supply of Gabapentin the following day which was approved, however,
the medical record suggests that the earlier 30-day request was the request that was given effect. See i'd. at 186, 188,
197 (noting that Plaintiff was to receive Neurontin between January 10 and February 10).

9

On January 12, 2018, Plaintiff had an appointment with Defendant Dr. Joubert-Curtis. He
stated that he was supposed to be provided with Ultram, but Joubert-Curtis said that medication
was not appropriate to address long-term shoulder dislocation. Ia’. at 168. loubert-Curtis reviewed
Plaintiff`s medical records, noting his history of dislocations and repeated hospital visits, as well
as ap prior doctor’s note that Defendant could dislocate his shoulders at will. la'. at 168, 173.
Therefore, Joubert-Curtis placed the following order in Plaintiff`s medical record: “Provider
discussed [Plaintiff"s medical history] with ortho consultant who agrees that with recurrent Self
dislocations, patients can generally reduce the shoulders themselves He is not to return to
’[Emergency Department] unless there is clear evidence of compr[o]rnisel to the limb.” Id. at 168
(capitalization altered).

On January 15, 2018, Plaintiff “got hurt in his cell.” ECF No. 16-3 at 179. At an
appointment with Dr. Ashraf the following day, Plaintiff reported that his left shoulder was
dislocated, presumably as a consequence of getting hurt on January 15, and he insisted that he
should be sent to the emergency room. ]d. at 125. Ashraf prescribed a week’s supply of Tramadol
(in addition to the Gabapentin he was already receiving) and ordered that Plaintiff`s left shoulder
be x-rayed to determine if it was dislocated or fractured Icl. at 175-79. The radiologist compared
the results of the January 16 x-ray with the January 9 x-ray, and reported that there was no change.
Id. at 182, As with the January 9 x-ray, the radiologist described the findings of the January 16 X-
ray as an “inferior subluxation of humeral head and shoulder joint. There are two metallic screws
in glenoid. There is no evidence of an acute fracture.” Id.

On January 19, 2018, Nurse April Kiser reported that Plaintiff “was verbally abusive to
[her] and refused to take his medication and refused to give medication[s] back after not taking

them.” la'. at 183. On January 21, Plaintiff filed a sick ca11 slip stating that his shoulder had been

10

dislocated for six days and that he had not been provided medical treatment during this time period
ld. at 184. Plaintiff further reported that Dr. loubert-Curtis “denied [his] order for pain meds.” la’.
at 185.

On l anuary 24, 2018, Plaintiff was seen by Nurse Stacie Mast after correctional officers
reported that they had discovered him unresponsive Id. at 186-87. Plaintiff reported that “he was
trying to place his left shoulder back into place and thinks he passed out,” and requested that he be
sent to the hospital for his shoulder. ld. at 186. The notes of this appointment state that Ashraf
talked to “Bill Beeman RN and patient not to be sent out per Dr. Joubert l\/ID orders.” Id. A plan
for Plaintiff to be referred to a provider for further evaluation was recorded Id. Later the same
day, Plaintiff had an appointment with Defendant Nurse l-lolly Pierce. Pierce reported that Plaintiff
“entered the room demanding Ultram for pain.[g] l-Ie was loud and argumentative The visit was
stopped for Safety concerns.” Ia'. at 188.

On January 30, 2018, Plaintiff filed another sick ca11 complaining that his left shoulder was
still dislocated and that he was not being provided with any pain medications; Plaintiff reported
that he was no longer receiving Ultram (Tramadol) or Neurontin (Gabapentin). Ial at 190-91.
Plaintiff acknowledged that his medical record contained past references to “opiate addition” and
“drug seeking behavior,” but stated that such references “should be ignored.” Id. at 191. He
demanded that he be provided with pain medicine or sent to the hospital for a shoulder reduction.
Icl.

On February 1, 2018, Plaintiff was seen by Nurse Mast; Plaintiff informed Mast that his
left shoulder was dislocated and requested that he be provided pain medication or be sent to the

hospital. fd. at 192. l\/last noted that Plaintiff exhibited no loose movement of his left arm or

 

9 According to Plaintiff’s medical records, his 7-day prescription for Tramadol expired on the same day. Id.

11

shoulder and that, although he claimed he was unable to move his left arrn, both of Plaintiff" s arms
were cuffed behind his back “without any issue.” Ia'. Mast ordered that Plaintiff be referred to a
provider for an evaluation of his medications ld. Later the same day, Mast noted on Plaintiff’ s
January 30 sick call that Plaintiff was “on naproxen, Neurontin, Robaxin[’°],” which contradicted
Plaintiff’s claim that he was not receiving Ultram or Neurontin. lcl. at 190; see also ld. at 192
(reflecting same on medical record).

On February 4, 2018 Plaintiff filed another sick call demanding that he be provided with
pain medication or that his shoulder be “put back in place.” Id. at 194-95. The following day,ll
Plaintiff submitted another sick call, reporting that his left shoulder remained dislocated and that
his left hand was numb. ld. at 198. Plaintiff stated that Joubert-Curtis “is gone” and thus other
providers including Pierce should disregard loubert-Curtis’ earlier instructions that Plaintiff not
be sent to the hospital lai at 198-99. Plaintiff noted that “Holly [Pierce] told me to just ‘live with
it’ on our last visit[.] l really hope they have have [sic] to amputate my left hand do [sic] to your
medical negligence.” Id. at 199.

Also on February 5, 2018, Plaintiff was evaluated by a mental health provider. ld. at 196.
The provider noted that Plaintiff “has active meds for Neurontin and Naproxen, but he states that
although his Neurontin is active through 2/10/18 he has not received it since 2/5/18. He also states
that also Naproxen is active (KOP orders) he has already consumed them all as well as 800 mg

Motrin.” ]d.

 

10 Robaxin is a brand name for the drug Methocarbamol, a medication used “to relax muscles and relieve pain and
discomfort caused by strains, sprains, and other muscle injuries.” MedlinePlus, Mezhocarbamol, available at
https:llmedlineplus.gov/druginfo/meds/a682579.html (last visited Apr. 1, 2019).

11litlthough this sick call is not dated, Plaintiff stated that his shoulder had been dislocated for 22 days la’. at 198. In
sick call dated February 4, 2018, Plaintiff stated that his shoulder had been dislocated for 21 days. Ia'. at 194.

12

On February 9, 2018, Plaintiff had an appointment with Dr. Ashraf regarding his shoulder
pain. Ashraf reported that, although Tramadol had been ordered for Plaintiff he did not receive it;
therefore, Ashraf submitted a request for this medication. Id. at 200. ' Ashraf also prescribed
Tegretol for pain and ordered that Naproxen be discontinued as it was not reducing Plaintiff’ s pain.
Id.

ln an undated sick ca11 that was received by prison officials on February 13, 2018, Plaintiff
acknowledged that he was receiving pain medication, but nonetheless demanded that his shoulder
be reduced Id. at 203-04.

On February 14, 2018, Plaintiff was seen by Nurse Mast. Id. at 207. Mast noted that
Plaintiff reported “continued pain with his left shoulder and request[ed] different medication,” and
she referred him to a provider for medication issues la'. She noted that Plaintiff reported being
unable to move his left shoulder due to the pain, but she observed no swelling, bruising, or
problems with front-cuffmg. lal. v

Plaintiff submitted the instant Complaint onFebruary 19, 2018, ECF No. 1 at 4. Several
weeks after Plaintiff filed his Complaint, Dr. Getachew submitted a consult request for Plaintiff to
receive orthopedic surgery on his shoulder. ECF No. 16-3 at 217-19. On March 19, 2018, Plaintiff
underwent closed reduction surgery on his left shoulder at BSH. Id. at 224.

Defendants also filed an affidavit from Dr. Getachew, the acting regional medical director,
who reviewed Plaintiff’s medical records ECF No. 16-4 at 1. Getachew averred that, in his
medical opinion, Plaintiff received appropriate medical care and treatment from Defendants and
other medical providers regarding his shoulder dislocations and shoulder pain. Ial. at 13.
Moreover, as to Joubert-Curtis’ decision that Plaintiff would not be sent to the hospital “for his

chronic dislocations unless there was evidence of neurovascular limb compromise,” Getachew

13

averred that, in his medical opinion, “this was an appropriate treatment plan given Plaintiff`s
medical history and well-documented use of his shoulder injuries for secondary gain.” Id. at 10

!2] Hepatitis C

The first reference to Hepatitis C in the medical records before the Court appears in
Plaintiff’s laboratory results dated October 6, 2017, which reported that Plaintiff was positive for
the virus Ia'. at 23-24. On October 20, 2017, Doctor Ali submitted a consultation request for
Hepatitis C treatment consideration. lcl. at 38, 40. On November 8, 2017, Nurse Practitioner Cyran
resubmitted the consultation request regarding Plaintiff’s Hepatitis C. Id. at 74-75.

On January 12, 2018, Joubert-Curtis submitted a consultation request asking that Plaintiff
be evaluated for Hepatitis C treatment ld. at 171. She noted that “the LFTS are elevated and viral
load 5.6 mil.” lai In a sick call received by prison officials on February 17, 2018, Plaintiff
complained that he was not receiving treatment for Hepatitis C, alleging that he had experienced
“chest pains[,] light headed[ness], fatigue, hot cold sweats” and that he had a swollen liver. lal. at
209.

On February 19, 2018, two days after his sick call was received, Plaintiff filed the instant
Complaint. ECF No. 1 at 4. On February 20, 2018, Plaintiff was seen by Registered Nurse Lease
based on his complaints for Hepatitis C treatment and educated as to the process for getting
treatment lai at 211. On March 22, 2018, Licensed Nurse Practitioner Travis Barnhart prepared
a “[w]ork up for HCV panel presentation.” ld. at 226. 1 t

According to an affidavit from Dr. Getachew dated March 26, 2018, “it is expected that
Plaintiff will receive a liver Fibroscan” within the next two months and prior to presentation of his

case to the HCV panel. ECF No. 16-4 at 19. Getachew further noted that “Plaintiff continues to

14

be regularly monitored for his l-lCV as a chronic care patient and Plaintiff has more immediate
access to medical staff through the sick call process.” Id.
C. Plaintiff’s Opposition

Plaintiff filed a Rcsponsc in Opposition, in which he avers that he has “never dislocated
[his] shoulder on purpose for secondary gain for narcotics or hospital trips therefore Defendants
have no reason to ignore Plaintiffl’s] shoulder dislocation.” ECF No. 25 at 7. Plaintiff’ s Response
also takes issue with Defendants’ use of words like “believed” and “consistcnt with” when
describing the notion that Plaintiff’ s shoulder injuries are self-inflicted asserting that Defendants
have offered “no proof"’ to establish that their suspicions are factually correct. la'. at 1-_2.

STANDARD OF REVIEW

Dcfendants’ dispositive l\/lotion is styled as a motion to dismiss under Federal Rule of Civil
Procedure 12(b)(6) or, in the alternativc, for summary judgment under Rule 56. A motion styled
in this manner implicates the court's discretion under Rule 12(d) of thc Federal Rules of Civil
Procedurc. See Kensfngron Vol. Fire Dep't, lnc. v. Montgomery Cnty., 788 F. Supp. 2d 431, 436-
37 (D. Md. 2011). Ordinarily, a court “is not to consider matters outside the pleadings or resolve
factual disputes when ruling on a motion to dismiss.” Bosiger v. U.S. Ar`rways, 510 F.3d 442, 450
(4th Cir. 2007). Howevcr, under Rule 12(b)(6), a court, in its discretion, may consider matters
outside of the pleadings pursuant to Rule 12(d). If the court does so, “the motion must be treated
as one for summary judgment under Rulc 56,” and “[ajll parties must be given a reasonable
opportunity to present all the material that is pertinent to the motion.” Fed. R. Civ. P. 12(d). When
the movant expressly captions its motion “in the altcmative” as one for summary judgment and
submits matters outside the pleadings for the court's consideration, the parties are deemed to be on

notice that conversion under Rule 12(d) may occur', the court “does not have an obligation to notify

15

parties of the obvious.” Laughlfn v. Metro. Wash. Airports Auth., 149 F.3d 253, 261 (4th Cir.
1998). Because Defendant has filed and relied on declarations and exhibits attached to her
dispositive motioni the motion shall be treated as one for summary judgment

Summary judgment is governed by Rule 56(a), which provides in relevant part that “[t]hc
court shall grant summary judgment if the movant shows that there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of law.” ln analyzing a summary
judgment motion, the court should “view the evidence in the light most favorable to the
nonmovant, and draw all inferences in her favor without weighing the evidence or assessing the
witnesses’ credibility.” Denrzis v. Columbr`a Colleton Meal. Crr., lnc., 290 F.3d 639, 644-45 (4th
Cir._2002); see Matsushita Elec. lucius Co., Ltal. v. Zem'th Raa'z`o Corp., 475 U.S. 574, 587 (1986);
FDIC v. Cashion, 720 F.3d 169, 173 (4th Cir. 2013).

“A party opposing a properly supported motion for summary-judgment ‘may not rest upon
the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts showing
that there is a genuine issue for trial.”’ Bouchat v. Baltr`more Ravens Footl)all Club, Inc., 346 F.3d
514, 525 (4th Cir. 2003) (alteration in original) (quoting former Fed. R. Civ. P. 56(6)). Because
Plaintiff is proceeding pro sc, his submissions are liberally construed See Erz'ckson v. Pardus, 551
U.S. 89, 94 (2007). Nonctheless, the court must also abide by the “affirmative obligation of the _
trial judge to prevent factually unsupported claims and defenses from proceeding to trial.”
Boachat, 346 F.3d at 526 (intcrnal quotation marks omitted).

ANALYSIS
A. Deliberate Indiff`erence
The Eighth Amendment prohibits “unnecessary and wanton infliction of pain” by virtue of

its guarantee against cruel and unusual punishmentl Gregg v. Georgia, 428 U.S. 153, 173 (1976).

16

“Scrutiny under the Eighth Amendment is not limited to those punishments authorized by statute
and imposed by a criminal judgment.” De ’Lonta v. Angelone, 330 F.3d 630, 633 (4th Cir. 2003).
_ ln order to state an Eighth Amendment claim for denial of medical care, a plaintiff must
demonstrate that the actions of the defendants or their failure to act amounted to deliberate
indifference to a serious medical need See Estelle v. Gaml)le, 429 U.S. 97, 106 (1976).
“Deliberate indifference is a very high standard - a showing of mere negligence will not meet it
. . . . [Tjhc Constitution is designed to deal with deprivations of rights, not errors in judgments,
even though such errors may have unfortunate consequences.” Grayson v. Peed, 195 F.3d 692,
695-96 (4th Cir. 1999). “[Djelibcrate indifference requires more than ordinary lack of due care
for the prisoner's interests or safety.” ld. at 696 (internal quotation marks omittcd).

Deliberate indifference to a serious medical need requires proof that, objectively, the
prisoner was suffering from a serious medical need and that, subjectively, the prison staff were
aware of the need for medical attention but failed to either provide it or ensure the needed care was
available See Farmer v. Brennan, 511 U.S. 825, 837 (1994). Objcctively, the medical condition
at issue must be serious See Hualson v. McMillian, 503 U.S. 1, 9 (1992). A medical condition is
serious when it is “one that has been diagnosed by a physician as mandating treatment or one that
is so obvious that even a lay person would easily recognize the necessity for a doctor’s attention.”'
lko v. Shr'eve, 535 F.3d 225 , 241 (4th Cir. 2008). Proof of an objectively serious medical condition,
however, does not end the inquiry.

The subjective component is satisfied only where a prison official “subjectively knows of
and disregards an excessive risk to inmate health or safety.” Jackson v. Lighrsey, 775 F.3d 170,
178 (4th Cir. 2014); see also Rfch v. Bru'ce, 129 F.3d 336, 340 n.2 (4th Cir. 1997) (“True subjective

recklessness requires knowledge both of the general risk, and also that the conduct is inappropriate

17

in light of that risk.”). “Actual knowledge or awareness on the part of the alleged inflicter . . .
becomes essential to proof of deliberate indifference ‘because prison officials who lacked
knowledge of a risk cannot be said to have inflicted punishment.”’ Brfce v. Va. Beach Corr.
Center, 58 F.3d 101, 105 (4th Cir. 1995) (quoting Farmer, 511 U.S. at 844). “Thus, a complaint
that a physician has been negligent in diagnosing or treating a medical condition does not state a
valid claim of medical mistreatment under the Eighth Amendment Medical malpractice does not
become a constitutional violation merely because the victim is a prisoner.”' Esrelle, 429 U.S. at
105-06; see also Jackson, 775 F.3d at 178 (“[M]any acts or omissions that would constitute
medical malpractice will not rise to the level of deliberate indifferencc.”).

lf the requisite subjective knowledge is established, an official may avoid liability “if [he]
responded reasonably to the risk, even if the harm was not ultimately averted.” Farmer, 511 U.S.
at 844. Reasonableness of thc actions taken must be judged in light of the risk the defendant
actually knew at the timc. See Brown v. Harris, 240 F.3d 383, 390 (4th Cir. 2000).

The Court does not suggest that plaintiff is not entitled to medical treatment for his medical
conditions The right to treatment, however, is “1imited to that which may be provided upon a
reasonable cost and time basis and the essential test is one of medical necessity and not simply that
which may be considered merely desirablc.” Bowrt`ng v. Godwin, 551 F.2d 44, 47-48 (4th
Cir.1977). Moreover, inmates do not have a constitutional right to the treatment of their choicc.
Dean v. Coughlin, 804 F.2d 207, 215 (2d Cir. 1986). Disagreements between medical staff and an
inmate over the necessity for or extent of medical treatment do not rise to a constitutional injury.

See Eslelle, 419 U.S. at 105-06; erght v. Collr`ns, 766 F.2d 841, 849 (4th Cir.1985).

§ 1 j Shoulder lnjury

18

Plaintiff s claim that Defendants were deliberately indifferent to his Shoulder is threefold:
he claims that Defendants failed to send him to the hospital for treatment based on Defendant
Joubert-Curtis’ assessment that Plaintiff was capable of voluntary dislocation, that Defendants did
not provide him with pain medications after his reported dislocation on January 15, 2018, and ,that
Defendants failed to ensure that he went to a follow-up appointment with an orthopedic surgeon
ECF No. 1 at 4-5. The Court addresses these claims in turn.

First, Plaintiff claims that Defendants were deliberately indifferent to his medical needs by
refusing to send him to the hospital for his shoulder injury based on their belief that Plaintiff was
voluntarily dislocating his shoulder for secondary gain. Id. at 4. He argues that Defendants have
“no proof"’ to support their belief and insists that he has never “dislocated his shoulder on purpose
for secondary gain.” ECF No. 25 at 1, 7.

Defendants do not dispute that a dislocated or subluxated shoulder is an objectively serious
medical condition Rather, the relevant question here is whether Defendants’ decision not to send
Plaintiff to the hospital following his January 15, 2018 injury amounted to a reasonable response
See Farmer, 51 1 U.S. at 844. Although Plaintiff would undoubtedly like the Court and Defendants
to view his shoulder injury and complaints of pain without the context of his medical history, see
ECF No. 25 at 1 (faulting defendants for filing “excessive medical records for no apparent
reasons”), such information_which was known to Defendants at the time_is relevant to
evaluating whether Defendants’ actions were reasonable

According to the medical records, Defendants believed that Plaintiff was voluntarily
injuring his shoulder for secondary gain, and therefore concluded that continually sending him to
the hospital for reduction would not eliminate the harm and, indeed, might only encourage

continued injury. ECF No. 16-3 at 168. Defendants have offered ample evidence to support their

19

belief. For example, multiple medical providers including those outside the prison have suggested
that Plaintiff is capable of intentionally dislocating his shoulder and have refused to treat him
because of his medical history. ECF No. 16-3 at 3, 19, 21, 25, 106, 117. Further, Plaintiff was
observed on multiple occasions refusing to comply with less invasive medical instructions
, \

designed to ameliorate his Shoulder injury. Primarily, this took the form of Plaintiff not wearing
his sling or engaging in physical exercise that exacerbated his injury. See ECF No. 16-3 at 3, 21,
34, 72,_ 79, 105 (noting instances that Plaintiff was observed without medically advised sling); fd.
at 19, (“despite medical advi[c]c, inmate continues to cause motions/ movement to dislocate
joint”), ial at 19, 37, 116 (noting that Plaintiff re-injured his shoulder on one occasion by doing
push-ups and on another occasion by lifting weights). Plaintiff has also demanded specific (usually
opioids) or additional drugs to treat his pain, has occasionally refused to take other types of
medication when his demands are not met, which the medical records state is indicative of drug-l
seeking behavior, and has admitted “cheeking” medications in the past. ld. at 3, 15 , 18, 68, 79-80, _,
85, 100, 1 14. l\/loreover, although not specifically relied on by the Defendants, Plaintiff" s medical
records establish that, in the two weeks preceding the January 15 injury, Plaintiff was sent to the
hospital on three separate occasions and underwent a closed reduction procedure each time; within
96 hours of each hospital visit, Plaintiff had re-injured his shoulder. la'. at 115-75. This suggests
.that Plaintiff s desired result of being sent to the hospital after his January 15 injury may have been
a futility.

Given the above evidence, the Defendants have demonstrated that they acted reasonably in
deciding not to send Plaintiff to the hospital after his January 15 injury given the ample evidence
known to Defendants at the time that suggested an intentional dislocation for secondary gain.

Rather than send Plaintiff to the hospital, the Defendants continued to monitor Plaintiff through

20

medical appointments and x-rays and to provide him with pain medication, as discussed in more
detail below. la'. at 175-83, 186, 192, 200-01, 207-08. Although Plaintiff insists that he has never
dislocated his shoulder for secondary gain, the Eighth Amendment does not require Defendants to
take this statement at face value and disregard all the observations and evidence to the contrary.
'l`urning to Plaintiffs related allegation that he was denied pain medication between
January 15 and the filing of this Complaint, this claim is plainly belied by the verified medical
records, establishing that he was variously prescribed Ultram, Neurontin, Naproxen, Robaxin, and
Tegretol for his pain and that medical providers adjusted his medications in response to his
complaints See ia'. at 176-77, 186, 190, 192, 200-01, 206, 207-08 . To the extent that Plaintiff is
alleging that he was not provided with certain types of medication, that is merely a dispute about
the course of treatment that does not amount to a constitutional claim. See Estelle,' 419 U.S. at
105-06. Likewise, although Plaintiff" s medical record reveals that Plaintiff did not receive his
Neurontin prescription for several days in early February, see ECF No. 16-3 at 196, Plaintiff does
not allege that the named Defendants had any involvement with or knowledge about this omission.
Finally, as to the Plaintiffs assertion that he did not receive a follow-up appointment with
an outside surgeon, Plaintiff has provided no details to allow the Court to determine whether the
lack of follow-up had any medical significance lndccd, the complained-of problem is that
Plaintiff fell and reinjured his arm after receiving several closed reduction procedures, not that
there was anything deficient about the procedures themselves that would have been remedied by
a follow-up appointment Accordingly, he has failed to pled facts suggesting that the denial of an

unspecified follow-up appointment rises to the level of a constitutional violation.

21

§2} Hepatitis C

As to Plaintiff’s claim that he did not receive treatment for his Hepatitis C for over five
months, he cannot establish the subjective element as to the Defendants named in the instant case
According to the medical records, the first time he had an interaction with any of the instant
Defendants was his January 8 (or 9) appointment with Dr. Ashraf, where Plaintiff complained that
he had re-dislocated his shoulder. ECF No. 16-3 at 136. Although Plaintiff was seen by each of
the three named Defendants between January 8 (or 9) and January 12, the medical records do not
suggest that Plaintiff voiced concerns about Hepatitis C during this time, presumably because both
Plaintiff and Defendants were primarily focused on Plaintiff’s complaints of shoulder dislocation
See lai at 142-44 (appointments with Ashraf on January 10 complaining of left shoulder paln); id.
at 151-52 (appointment with Pierce on January 11, complaining of left shoulder pain); ial at 168-
70 (appointment with_Joubert-Curtis on January 12).

It appears that Joubert-Curtis recognized the concerns about Hepatitis C on January 12,
2018, the first day that she treated Plaintiff, after lab tests revealed abnormal results relevant to the
virus. See icl. at 173. The same day, Joubert-Curtis submitted a consultation request asking that _
Plaintiff be evaluated for Hepatitis C treatment ld. at 171. Neither Plaintiff nor the medical
records suggest that, between the time that Joubert-Curtls submitted the consultation request and
the time that Plaintiff submitted the instant Complaint, Plaintiff noted any complaints or concerns
about his Hepatitis C treatment to any of the named Defendants Plaintiff did submit two sick calls
complaining about his lack of Hepatitis C treatment, but these were reviewed by other medical
providers who are not party to this action. Thus, Plaintiff cannot demonstrate that any of the named
Defendants acted with the mental State necessary to support a deliberate indifference claim as to

Plaintiff"s Hepatitis C.

22

Morcover, of those two sick calls that Plaintiff submitted regarding his Hepatitis C
treatment, one merely reiterated that he had not received treatment but did not identify any
symptoms or problems id. at 191, and one complained that he wanted treatment and was
experiencing “chest pains, light headed[ncss], fatigue, hot cold sweats,” id. at 209-10. Nurse Lease
responded to the second sick call and conducted a physical examination, which revealed vital signs
within normal limits and no concerning results lal. at 211, ECF No. 16-4 at 18. Since that time,
medical providers have prepared to present Plaintiffs case to the Hepatitis C treatment panel for
a possible medication regimen, which Dr. Getachew avers is consistent with DPSCS’s Hepatitis C
treatment protocol ECF No. 16-4 at 13-19. Thus, since the time Plaintiff was first seen by the
named Defendants, Plaintiff’ s complaints regarding his Hepatitis C have been adequately
responded to by medical providers
B. Defendants’ Supplcmental Motion for Summary Judgment

On December 14, 2018, Defendants filed a Supplernental Motion for Summary Judgment,
submitting evidence that Plaintiff was observed playing basketball on October 18, 2018, despite
his claimed shoulder injuries ECF No. 32. This Supplemental Motion is unnecessary to resolving
the case and, in any event, is not pertinent to whether Defendants provided adequate medical
treatment to Plaintiff eight months earlier. Morcover, given Defendants’ own desire to strictly
adhere to the Court’s filing rules as evidenced by its prior Motion to Strike Plaintiff’ s supplemental
filing as an unauthorized surreply, it is hypocritical of Defendants to file unauthorized pleadings
without first seeking leave ‘of the Court. Accordingly, the Supplemental Motion for Surnmary

Judgment shall be terminated

23

CONCLUSION
For the reasons stated above, Defendant X-Ray Radiologist is dismissed and the remaining
Defendants’ dispositive Motion, construed as a Motion for Summary Judgment, is granted
Defendants’ Supplemental Motion for Summary Judgment shall be terminated A separate order

follows

'MML V, 2 eis ap.
pate RICHARD D. BENNETT
UNITED srATEs DISTRICT JUDGE '

24

